PER CURIAM.
Petitioner, D.L.W., a juvenile in four delinquency cases before the circuit court, seeks a writ of habeas corpus to obtain his immediate release from secure detention. On May 15, 2006 petitioner was adjudicated delinquent and placed on home detention while awaiting commitment to a moderate risk facility. On June 9, 2006, petitioner violated home detention and was detained on June 11, 2006. ■ On June 16, 2006, the circuit court heard a motion to release child, and ordered that petitioner remain in secure detention for twenty days with credit for time served.
Under section 985.215(10)(b), Florida Statutes (2005), five days in secure detention are authorized for a violation of the conditions of home detention while a juvenile is awaiting placement with the Department in a minimum risk, low risk, or moderate risk program. For any subsequent violation, the court may impose an additional five days in secure detention. ■
The circuit court imposed consecutive five-day terms of secure detention' on each delinquency case that was before the court, for a total of twenty days. As there was only one violation of home detention, it was improper under section 985.215(10)(b), Florida Statutes, to impose any term of secure detention which exceeded five days. See T.C.F. v. State, 929 So.2d 692 (Fla. 5th DCA 2006); T.W. v. Edwards-Ellis, 903 So.2d 1050 (Fla. 1st DCA 2005); J.B. v. Rayford, 707 So.2d 434 (Fla. 3d DCA 1998). We therefore grant the petition and order that the child be immediately released from secure detention, as he has served more than five days in secure detention at this point.
PETITION GRANTED.
ORFINGER, MONACO and TORPY,' JJ., concur.